DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 4/21/2021, amended claims 1, 6, 13, 19, and 43 and cancelled claims 5,21-42, and 44-92 are acknowledged. Claims 1-4, 6-20, and 43 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the unclear limitation “the input signal is an optical signal, a combination of optical signals, an EKG signal, or combinations thereof”. Based on the 
Claim 14 is rejected for the same reasons as claim 4.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 8-14, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penders et al. (US Publication No. 2015/0265217 A1) (cited by Applicant), further in view of Nousiainen et al. (US Patent No. 10,426,360 B2).

	Regarding claim 1, Penders et al. discloses a method for estimating a user's heart rate, the method comprising: 
emitting light to the user from two emitters (301C) having at least one wavelength (see Figure 5 and [0055]-[0056]); 
receiving, by the photodetector (301B), at least two reflected light signals from the user (see Figure 5 and [0055]-[0056]);
receiving, from at least one sensor on an electronic device, at least one input signal based on the at least two reflected light signals, wherein the input signal is indicative of heart rate (see [0035], [0054]-[0056], [0069], [0078], and [0080]); 

applying a Bayesian filter to the at least one input signal and the motion signal to estimate the heart rate of the user (see [0070]), 
wherein peaks of the motion signal assists in determining peaks in the input signal (see [0069]-[0070] and [0078]).
It is noted Penders et al. does not specifically teach each of the two emitters located different distances from a photodetector. However, Nousiainen et al. teaches each of the two emitters located different distances from a photodetector (see Figures 1A-E and col. 3, lines 12-15 and lines 6-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. to include each of the two emitters located different distances from a photodetector, as disclosed in Nousiainen et al., so as to provide an optimal measurement range in the human body tissue to enable measuring pulse rate from various tissue depths and choose a measurement depth with provides the best detection result for the heart rate (see Nousiainen et al.: col. 3, lines 36-40 and col. 8, lines 57-61).
Regarding claim 4, Penders et al. discloses the input signal is an optical signal, a combination of optical signals, an EKG signal, or combinations thereof (see [0035], [0054], [0069], [0078], and [0080]).
Regarding claim 6, Penders et al. discloses combining the at least two reflected light signals to form the input signal (see [0054]-[0056] and [0062]).  

Regarding claim 9, Penders et al. discloses the combination is a linear combination (see [0054]-[0056] and [0062]).
Regarding claim 10, Penders et al. discloses at least three different wavelengths of light are detected (see [0056]).
Regarding claim 11, Penders et al. discloses the at least three different wavelengths are 550 nm (e.g. green), 650 nm (e.g. red), and 950 nm (e.g. near infrared and infrared) (see [0056]).
Regarding claim 12, Nousiainen et al. teaches the at least three different wavelengths are 505 nm, 470 nm, and 630 nm (see col. 8, lines 48-51 and col. 9, line 65-col. 10, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. to include the at least three different wavelengths are 505 nm, 470 nm, and 630 nm, as disclosed in Nousiainen et al., so as to account for the differences in absorption characteristics between Hb and HbO2 at different wavelengths. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify Penders et al. to include the at least three different wavelengths are 505 nm, 470 nm, and 630 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Regarding claim 14, Penders et al. discloses the input signal is an EKG signal (see [0035], [0078], and [0080]).
Regarding claim 43, Penders et al. discloses a device for tissue monitoring of a user, comprising: 
two emitters (301C) configured to emit at least one wavelength of light (see Figure 5 and [0054]-[0056]); 
a photodetector (301B) configured to receive at least two reflected light signals (see Figure 5 and [0054]-[0056]); 
a gyroscope or an accelerometer (314) configured to detect a motion signal of the user (see [0035], [0069]-[0070], and [0080]); and 
a processing component (308) coupled with the photodetector and the gyroscope or the accelerometer, the processing component configured to: 
calculate a combination of the at least two reflected light signals (see [0054]-[0056] and [0062]); 
receive, from the gyroscope or the accelerometer, the motion signal (see [0035], [0069]-[0070], and [0080]); and 
apply a Bayesian filter to the combination of the at least two reflected light signals and the motion signal to estimate a heart rate of the user (see [0070], 
wherein peaks of the motion signal assists in determining peaks in the input signal (see [0069]-[0070]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. to include each of the two emitters located a different distance from the photodetector, as disclosed in Nousiainen et al., so as to provide an optimal measurement range in the human body tissue to enable measuring pulse rate from various tissue depths and choose a measurement depth with provides the best detection result for the heart rate (see Nousiainen et al.: col. 3, lines 36-40 and col. 8, lines 57-61).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penders et al. and Nousiainen et al., further in view of Buchheim et al. (US Publication No. 2013/0303922 A1) (previously cited).

Regarding claim 2, it is noted Penders et al. does not specifically teach separating the at least one input signal into signal components prior to applying the Bayesian filter. However, Buchheim et al. teaches separating the at least one input signal into signal components prior to applying the filter (see Figure 7 and [0062]-[0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. and Nousiainen et al. to include separating the at least one input signal into signal 
Regarding claim 3, Buchheim et al. teaches separating the input signal is performed using one or more of the following: short-time Fast Fourier Transforms, tone-detection, or mean-absolute difference autocorrelation (see Figure 7 and [0062]-[0063]).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penders et al. and Nousiainen et al., further in view of Wu et al. (US Patent No. 10,568,525 B1) (previously cited).

Regarding claim 7, it is noted Penders et al. does not specifically teach the at least two reflected light signals are from the same emitted wavelength separated by a period of time. However, Wu et al. teaches receiving at least two reflected light signals and combining the at least two reflected light signals to form the input signal, wherein the at least two reflected light signals are from the same emitted wavelength separated by a period of time (see col. 14, lines 1-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. and Nousiainen et al. to include the at least two reflected light signals are from the same emitted wavelength separated by a period of time., as disclosed in Wu et al., so as to account for changing ambient conditions, changing skin .

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penders et al. and Nousiainen et al., further in view of Kelner (US Patent No. 9,717,427 B2) (previously cited).

Regarding claim 15, it is noted Penders et al. does not specifically teach repeating the steps of claim 1 after a period of time and updating the estimate of the user's heart rate. However, Kelner teaches repeating the steps of claim 1 after a period of time and updating the estimate of the user's heart rate (see Figures 3-5C and col. 6, lines 38-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. and Nousiainen et al. to include repeating the steps of claim 1 after a period of time and updating the estimate of the user's heart rate, as disclosed in Kelner, so as to estimate the user’s heart rate for a plurality of intervals over a period of time.
Regarding claim 16, Kelner teaches determining an expected change in the heart rate using the motion signal (see col. 4, lines 16-43, col. 6, lines 38-67, col. 7, lines 31-41, and col. 8, lines 45-67).
Regarding claim 17, Kelner teaches the estimated heart rate is updated based on the expected change in heart rate (see col. 4, lines 16-43, col. 6, lines 38-67, col. 7, lines 31-41, and col. 8, lines 45-67).  
.
  
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penders et al., Nousiainen et al., and Buchheim et al., further in view of Sato (US Publication No. 2017/0258405 A1) (previously cited).

Regarding claim 19 as best understood, it is noted none of Penders et al., Nousiainen et al., or Buchheim et al. specifically teach separating the at least one input signal is performed using an autocorrelation of the at least one input signal. However, Sato teaches separating the at least one input signal is performed using an autocorrelation of the at least one input signal (see Figures 6 and 8 and [0084], [0088]-[0089], and [0115]-[0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. and Buchheim et al. to include separating the at least one input signal is performed using an autocorrelation of the at least one input signal, as disclosed in Sato, so as to remove the influence of body motion components from the measurement signal so that pulse waves can be measured with high accuracy (see Sato: [0055]).
Regarding claim 20, Sato teaches at least one peak of the autocorrelation signal is used to detect the heart rate (see Figures 6 and 8 and [0099] and [0148]-[0153]).

Response to Arguments

Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Altmejd et al. (US 2017/0281027 A1) describes an optical arrangement including light emitters configured to emit light at the same or different wavelengths and positioned at different distances relative to one or more photodetectors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791